Citation Nr: 1325542	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  10-06 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, inclusive of depression, stress, or a mood disorder, to include as being secondary to the Veteran's service-connected hypertensive vascular disease with stage I kidney disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The Veteran had active military service in the United States Air Force from June 1972 to June 1976.

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, from a rating decision of March 2009 of the New Orleans, Louisiana, Regional Office (RO), of the Department of Veterans Affairs (VA); which denied entitlement to service connection for a psychiatric disability.  

In December 2010 the Veteran submitted an informal claim for service connection for a back disability.  The Board does not have jurisdiction over this issue, because it has not been adjudicated by the RO.  It is referred to the agency of original jurisdiction for adjudication.


FINDINGS OF FACT

1.  The Veteran is service-connected for hypertensive vascular disease with stage I kidney disease, evaluated as 30 percent disabling.

2.  The Veteran has a current acquired psychiatric disorder, diagnosed as mood disorder, depression and anxiety disorder that have been linked by competent opinions to his general medical condition.



CONCLUSION OF LAW

The Veteran's current psychiatric disability, regardless of diagnosis, is proximately due to his service-connected hypertensive vascular disease with stage I kidney disease. 38 U.S.C.A. §§ 1110, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

The VCAA is not applicable where further assistance would not aid the Veteran in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (West 2002 & Supp. 2012) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim").  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) (2012), service connection will be awarded for a disability resulting from a disease or injury in service.  In order to establish service connection or service-connected aggravation for a present disability the veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F. 3d 1163, 1166-67 (Fed. Cir 2004).

In addition, a disability that is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310(a) (2012).  

The Veteran has not claimed that a psychiatric disability is directly related to his military service.  Instead, he has contended that a current psychiatric disorder is secondary to (or was caused by) his service-connected disability.  The Veteran contends that he has depression or stress secondary to service connected hypertension with kidney disease.  

In July 2011, the Veteran sought VA treatment.  The examiner obtained a history from the Veteran and then examined him.  The report noted complaints related to recent back surgery.  The examiner concluded that the Veteran was "stressed," suffering from anxiety, and his eye contact was blunted.  Upon conclusion of the evaluation, the psychiatrist provided the following impression:

Mood disorder secondary to general medical condition and an anxiety disorder secondary to general medical condition.  

However, further clarification was provided in a VA psychiatry note, dated in April 2012.  In that report, the Veteran provided a history of his various medical conditions, including his service-connected disorder.  Of note were the Veteran's complaints involving his kidney functions and his high blood pressure, along with pain produced by his nonservice-connected back disorder.  The health care provider then examined the Veteran.  Upon completion of the examination, the examiner diagnosed Mood disorder due to a general medical condition with depression.   It was noted that the Veteran had significant problems with low back pain, kidney disease, and hypertension. . . .

The claims folder does not contain any additional evidence that would support or weigh against the claim.  

While there have been various labels applied to the Veteran's psychiatric disability, it is not in dispute that he has a current disability.  Hence, the first element of service connection is established.  Moreover, the Veteran is competent to report the type of symptoms the current psychiatric disorder produces, such as anxiety or depression.  

The remaining question is whether the current disability was caused by or is secondary to a service-connected disease or disability.  Two VA examiners have provided comments and hypotheses that link the current psychiatric disorder directly to the Veteran's physical disabilities - this includes his service-connected hypertensive vascular disease with stage I kidney disease.

In this instance, there are two medical opinions that support the Veteran's assertions and there are no medical opinions or assertions that contradict those assertions.  With respect to the VA health care providers' opinions, both individuals were able to review the whole record and to actually question the Veteran concerning the symptoms and manifestations he is now suffering therefrom.  The analysis is not equivocal, vague, or ambiguous with the assertions.

Accordingly, the Board finds that the examiners' opinions are probative and supports a grant of service connection.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.).

In determining whether service connection is warranted, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Here, the evidence is in at least equipoise.   Resolving reasonable doubt in the Veteran's favor, the claim for service connection for an acquired psychiatric disability is granted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, inclusive of depression, stress, or a mood disorder, to include as being secondary to the Veteran's service-connected hypertensive vascular disease with stage I kidney disease, is granted. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


